Citation Nr: 1117673	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for frostbite of the lower extremities.

2.  Entitlement to service connection for residuals of frostbite of the lower extremities, to include neuropathy of the lower extremities.


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from September 1961 to August 1962, with subsequent Reserve service including a period of active duty for training (ACDUTRA) in April and May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in February 2006.  A statement of the case was issued in December 2007, and a substantive appeal was received in December 2007.

The Board finds below that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for frostbite of the lower extremities.  With that issue reopened, the Board observes that the evidence and statements submitted by the Veteran suggest that he believes that neuropathy of his lower extremities is a manifestation of frostbite / cold-injury from his military service.  Therefore, the Board has recharacterized the issue to include neuropathy of the lower extremities, as reflected in the listing of the issues on the first page.

The Veteran's correspondence has raised a number of contentions that have given rise to various service connection claims over the years.  The claims file documents that many of these claims have been adjudicated or are being adjudicated at the RO.  However, some of the Veteran's submitted evidence and statements suggest that he may also be claiming entitlement to service connection for a systemic neurological disorder, perhaps Parkinson's disease.  Additionally, some of the evidence and statements suggest that the Veteran seeks entitlement to service connection for degenerative disc disease (with neurological manifestations).  Whether the Veteran intended to claim entitlement to service connection for these disabilities is not clear, and these issues have not been addressed by the RO.  These matters are hereby referred to the RO to obtain clarification of the Veteran's intent (from the Veteran or his representative), and for any other appropriate action or adjudication.

The issue of entitlement to service connection for residuals of frostbite of the lower extremities, to include neuropathy of the lower extremities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1965 rating decision denied entitlement to service connection for frostbite of the lower extremities; the appellant was notified of his appellate rights but did not appeal the decision.

2.  In February 2005, the appellant requested that his claim of entitlement to service connection for frostbite of the lower extremities be reopened.

3.  Certain evidence received since the May 1965 rating decision is not cumulative of the evidence of record considered at the time of the May 1965 denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for frostbite of the lower extremities, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1965 rating decision denying service connection for frostbite of the lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the May 1965 rating decision is new and material in connection with the petition to reopen the claim of entitlement to service connection for frostbite of the lower extremities, and the Veteran's claim of entitlement to service connection for frostbite of the lower extremities has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a May 1965 decision, the RO denied the Veteran's claim of entitlement to service connection for frostbite of the lower extremities.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to find that the service treatment records did not show frostbite of the lower extremities during service, and that the Veteran did not allege any pertinent treatment following service.  The Veteran was informed of his appellate rights in connection with this May 1965 denial when the decision was mailed to him in June 1965; that mailing including VA form 21-4107 with notification of appellate rights.  He did not appeal the decision.  The May 1965 rating decision therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).

The Board briefly observes that the RO sent multiple letters to the Veteran subsequent to the May 1965 rating decision which reminded the Veteran that the claim of entitlement to service connection for frostbite of the lower extremities had been previously denied and that it could only be reopened with the submission of new and material evidence.  The Board notes that none of these letters constituted a rating decision or readjudication of the issue in connection with a specific petition to reopen the claim.  As the Board finds new and material evidence to reopen the claim at this time, granting the current appeal to that extent, there is no need to further discuss the RO letters concerning this issue from between May 1965 to the time of this appeal.

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In February 2005, the appellant submitted a request to reopen the claim of entitlement to service connection for frostbite of the lower extremities.  In a January 2006 rating decision, the RO apparently reopened the claim and denied it on the merits.  The December 2007 statement of the case again characterizes the claim as reopened but denied on the merits.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The May 1965 RO rating decision is the most recent final disallowance of the claim involving entitlement to service connection for frostbite of the lower extremities.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in February 2005, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior final denial included service treatment records which did not indicate any suggestion of a cold injury or disability of the lower extremities during service; there was no post-service medical evidence showing any treatment for a cold injury or disability of the lower extremities.  Evidence added to the record since the prior final denial features substantial quantities of new medical evidence, including evidence showing post-service treatment for neuropathy of the lower extremities possibly related to cold injury.  For instance, a December 2001 medical report shows that the Veteran's feet were so cold to the touch that warm water had to be applied prior to conducting clinical testing, and that testing supported a medical impression of peripheral polyneuropathy.  Additionally, the Board notes that a January 2001 statement from a private doctor refers to the Veteran's account of having "his legs frozen" during military service in 1961 or 1962, and then describes current symptoms of lower extremity discomfort together with an ambiguous reference to indications that some of the Veteran's illnesses are partially due to the Veteran's military service.  The new evidence thus presents indications of medical treatment for symptoms of the lower extremities that may be due to cold injury, and with an ambiguous suggestion that some illness may be partially due to military service.

At the time of the prior final denial, there was no evidence indicating any medical observation of any cold injury or lower extremity disability.  The new evidence speaks directly to the unestablished factual contention that the Veteran has a medical disability manifesting in the lower extremity symptoms consistent with possible residuals of cold injury.  For the reasons stated above, the Board finds that this new documentation presents new and material evidence to the claim of entitlement to service connection for frostbite of the lower extremities.

Thus, the newly submitted evidence in this case features evidence reasonably indicating that the Veteran has a current medical disability of the lower extremities manifesting in symptoms that may be consistent with residuals of cold injury.  The record previously contained no competent evidence of such a finding; the absence of evidence indicating such a finding was an essential basis for the prior final denial of the claim of service connection.  The Board views the new evidence as new and material to the Veteran's claim as it includes new information relating to an unestablished fact in a manner reasonably supportive of the claim.  The claim has therefore been reopened.  After further development, the underlying merits of the claim will be considered.  There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since it is anticipated that any deficiencies with regard to VCAA notice or the duty to assist the Veteran will be addressed and remedied while on remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for frostbite of the lower extremities.  To this extent, the appeal is granted, subject to the following remand section of this decision.


REMAND

The Board notes that the RO last adjudicated this case when it issued the statement of the case in December 2007.  The claims file reflects that an updated set of the Veteran's VA medical treatment records have not been obtained for the claims file since prior to that date.  However, in April 2009 the Veteran submitted a written letter that includes the statement: "I am suffering with my disease under Doctor Seifoddini at the VA Stockton Outpatient Clinic.  Each time [I] go [to] the VA Clinic, I report to the clinic at the VA to support new report evidence by the VA Clinic doctor, Dr. Seifoddini, MD."  Earlier, an August 2008 statement submitted by the Veteran also indicated "I go to the VA Stockton Outpatient Clinic" and also referred to "Dr. Seifoddini" in apparent connection with his claim.

In the Board's view, these statements indicate that the Veteran has ongoing VA medical treatment at VA Stockton Outpatient Clinic, and that the Veteran believes documentation of this ongoing treatment includes evidence which may be pertinent to his claimed disability in this appeal.  The statements indicate that pertinent VA treatment records have been generated more recently than the last time the claims-file was officially updated with VA treatment records prior to the December 2007 statement of the case.

The Board must remand so that appropriate action to attempt to obtain these records may be completed.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (which held that those records in the control of the Secretary (such as documents generated by VA) are considered to be constructively before the Board and must actually be part of the record on review); see also VAOPGCPREC 12-95.

The Board also notes that the Veteran has submitted various packages of correspondence and documents to the RO subsequent to the issuance of the statement of the case in December 2007.  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R.  20.1304(c).  To the extent that any items among the newly submitted evidence in this case are relevant and non-duplicative concerning the issue on appeal, this issue must be addressed in a supplemental statement of the case.

The Board also observes that some various documents contained within the claims-file suggest that the Veteran may have at one time filed a claim for disability benefits from the Social Security Administration (SSA).  However, none of these suggestions are particularly clear on this point.  The Board finds that, as this case must be remanded for other reasons, it is reasonable to seek clarification from the Veteran or his representative as to whether the Veteran has ever filed a claim for SSA benefits for any disability pertinent to this claim.  If the Veteran or his representative indicate that such a claim has been filed, VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  The AMC/RO would then have to either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Finally, the Board notes that the in April 2009 Disabled American Veterans asked to be acknowledged as the Veteran's representative.  However, the VA Form 21-22 which was attached listed the VA regional office as the representative.  On the left hand side of the document was written the initials "CDVA."  In December 2010 the Board sent a letter to the Veteran asking for clarification.  He was instructed that if no response was received, the Board would assume that he wished to represent himself.  In light of the fact that the case must be returned for other reasons discussed above, the Board believes it appropriate to direct additional action to ensure that the Veteran is represented if he so wishes. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to clarify whether he wishes to be represented.  If so, action should be taken to obtain a properly completed and executed VA Form 21-22 with a clear designation of his representative. 

2.  The RO/AMC should take appropriate action to request copies of all outstanding relevant VA medical records not already associated with the claims file.  In particular, the RO/AMC should ensure that the claims file contains an up-to-date set of records from the "VA Stockton Outpatient Clinic" and "Dr. Seifoddini."  If any sought records are unavailable, it should be noted in the claims file with a formal finding of unavailability detailing the actions taken in making such determinations.

3.  The AMC/RO should take appropriate action to request clarification from the Veteran or his representative as to whether the Veteran has ever applied for SSA disability benefits for any disability pertinent to this issue on appeal.  If, and only if, it is learned that the Veteran did apply for SSA disability benefits, the AMC/RO should take appropriate action to request and obtain all medical records and administrative decisions (not already of record) associated with any claim for SSA disability benefits.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Thereafter, and after completing any additional necessary development, the RO/AMC should review the claims file and determine whether the benefit sought on appeal can be granted.  The RO/AMC should then furnish the appellant and his representative an appropriate supplemental statement of the case addressing the issue (including with consideration of the evidence added to the claims file subsequent to the December 2007 statement of the case).  After he is afforded an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


